DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawing Objections
The drawings are objected as failing to comply with 37 CFR 1.84 because:
FIG. 3B:  In 320, "REDETERMINED" should be replaced by
--PREDETERMINED--.  See ¶87, lines 1-2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



	
Specification Objections
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In ¶27, line 11, "module(SIM)" should be replaced by --module (SIM)--.
Appropriate correction is required.  

Claim Objections
Claim(s) 1 is/are objected to under 37 CFR 1.75 because of the following informalities:  
	In line 11, prior to "positioned", --is-- should be inserted.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 1, line 2 recites the limitation "the electronic device".  There is insufficient antecedent basis for this limitation in the claim.  The claim language leaves unclear whether "the electronic device" refers to the "movable electronic device" in line 1, the "external electronic devices" in lines 1-2, or a different electronic device.
Claim 11, line 2 recites the limitation "the electronic device".  There is insufficient antecedent basis for this limitation in the claim.  The claim language leaves unclear whether "the electronic device" refers to the "movable electronic device" in line 1, the "external electronic devices" in lines 1-2, or a different electronic device.
Claim 13, line 3 recites the limitation "the electronic device".  There is insufficient antecedent basis for this limitation in the claim.  The claim language leaves unclear whether "the electronic device" refers to the "movable electronic device" in line 1, the "external electronic devices" in line 2, or a different electronic device.
The remaining claims are dependent upon the rejected claims.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10, 13-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP 2015-75380 A, where all references are to the English translation) in view of Vollath (US 2011/0285587 A1).
In regard to claims 1 and 13, Ota discloses:
a movable electronic device (1a, Fig. 1-2);
an external electronic device (1b, Fig. 1), 
the [movable] electronic device comprising: 
at least one sensor configured to detect motion of the electronic device (35, Fig. 2); 
a satellite-positioning circuit (32, Fig. 2); 
a communication interface (21, 22, Fig. 2); and 
a processor functionally connected to the at least one sensor, the satellite-positioning circuit, or the communication interface (33, Fig. 2), 
wherein the processor is configured to: 
identify that the electronic device is in a fixed state (p. 6, ¶4), 
determine absolute coordinates of an area in which the electronic device positioned using a plurality of signals received from at least one satellite (p. 4, ¶2), and 
control the communication interface to transmit information on the determined absolute coordinates to the external electronic device, wherein the transmitted information on the absolute coordinates is used to determine absolute coordinates of an area in which the external electronic device is positioned by the external electronic device (Fig. 1b; p. 5, ¶4).

	Vollath teaches:
identifying whether a predetermined time elapses from the identification based on the identification the electronic device is in the fixed state (110, Fig. 10; ¶62) [where the required number of epochs multiplied by the epoch length is the predetermined time.  Note that the "shorter time" is relative to the prior art which also involves averaging fixed positions over time, ¶48-49.  The averaging over time at a fixed position is what causes the desired accuracy to be reached.]; 
determination of the absolute coordinates of the area in which the electronic device positioned using the plurality of signals received from the at least one satellite for the predetermined time from the identification based on the identification of the elapse of the predetermined time (Fig. 1; ¶62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase the accuracy of the absolute coordinates of the mobile electronic device and also therefore increase the accuracy of the information on the determined absolute coordinates being sent to the external electronic device.

In regard to claims 2 and 14, Ota further discloses changing an operation mode of the electronic device to an operation mode in which the electronic device operates as a reference station in response to a user input (Fig. 1-2; p. 4, ¶3; p. 6, ¶2; p. 7, ¶1-3 and ¶5) [where the mobile electronic device (1a) and the external electronic device (1b) are the same type of device (both 1, Fig. 1-2; p. 4, ¶3); a user setting a particular device 1 to be device 1a, including by powering the device on and bringing the device to a fixed position (p. 7, ¶1-3), where when the device is at a fixed position, it receives an input from the sensor that the device is at rest (p. 6, ¶2), which results in the change in operation mode (p. 4, ¶3; p. 7, ¶5).  In other words, by the operator bring the the electronic device to a fixed position, the user is causing the sensor to input the initiation of the change of operation mode (see again p. 7, ¶1-3).  Specific action by the user is undertaken to cause the change of operation mode.  The user's (a) putting the electronic device into motion or (b) stopping the electronic device are user inputs that cause the electronic device to act differently.].
In regard to claims 3 and 15, Ota further discloses changing an operation mode of the electronic device to an operation mode in which the electronic device operates as a reference station in response to identification of the fixed state of the electronic device 
	In regard to claims 4 and 16, Ota further discloses:
determining a carrier phase based on a plurality of signals received from at least one satellite for the predetermined time; determining the absolute coordinates of the area in which the electronic device is positioned based on the carrier phase (abstract; p. 5, ¶3) [where RTK is a carrier phase positioning method, and float solutions and fixed solutions are carrier phase positioning terms]; and
the movable electronic device receiving corrections (Fig. 1a).
Vollath further teaches acquiring information related to satellites including precise orbit information of at least one satellite and satellite clock information; determining the absolute coordinates of the area in which the electronic device is positioned based on the information related to the satellites (¶26) [where the corrections include precise orbit information of at least one satellite and satellite clock information].
	In regard to claims 5 and 17, Vollath further teaches that the predetermined time is to achieve the desired position accuracy (¶62).
The Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention to use the electronic device to take measurements (i.e. training/calibration) in order to determine what length of time is necessary to provide a given desired accuracy level.  Thus the predetermined time is set based on the use history of the electronic device.
claims 7 and 19, Ota further discloses that the external electronic device must be within a certain communication radius of the electronic device for the information to be valid (p. 9, ¶2).
	The Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention for a reference station [here the moving electronic device] to identify that an external electronic device is within the valid communication radius of the reference station; and control the communication interface to transmit the information on the determined absolute coordinates to the external electronic device only when the external electronic device is within the valid communication radius of the reference station, both to avoid providing the external electronic device from having unusable data and to reduce unnecessary use of communication channels.
In regard to claim 10, Ota further discloses the information on the determined absolute coordinates comprises RTK correction information (data) (abstract).

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota and Vollath, as applied to claims 1 and 13, above, and further in view of Cash (US 2018/0031711 A1).
Ota and Vollath fail to disclose the moveable electronic device broadcasts the information on the determined absolute coordinates to control the communication interface to transmit the information to the external electronic device.
Cash teaches transmitting RTK corrections by use of broadcast (¶3).

Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the external electronic device receives the transmitted corrections.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota and Vollath, as applied to claim 1, above, and further in view of Park (US 2018/0306929 A1).
Ota and Vollath fail to disclose transmitting the information on the determined absolute coordinates to the external electronic device based on sameness between user account information of the external electronic device and user account information of the electronic device.
Park teaches transmitting correction information to an external electronic device based on sameness between user account information of the external electronic device and user account information of the electronic device (S3010, S3020, S3040, S3050, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to limit who correction/information is provided to to paying customers.
.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota and Vollath, as applied to claims 1 and 13, above, and further in view of Appleford (US 2013/0293412 A1).
Ota and Vollath fail to disclose transmitting the information on the determined absolute coordinates to a server.
Appleford teaches transferring correction information to an external electronic device by way of a server (¶4) [where this is done in order to make the correction information more accessible and easier to use].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to make  the correction information more accessible and easier to use.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the correction information is more accessible and easier to use.




The following reference(s) is/are also found relevant:
	Wirola (US 2010/0255781 A1), which teaches averaging the positions of an electronic device that is fixed over a predetermined period of time to increase accuracy (¶79-80). 
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Allowable Subject Matter
Claim(s) 11-12 would be allowable if amended to overcome the rejection(s) under 35 USC 112, set forth in this Office Action, without the addition of new matter.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 11, in combination with the claim as a whole:
	"identify whether the electronic device is positioned at a predetermined location through the at least one sensor based on the identification the electronic device is in the fixed state, acquire information on absolute coordinates of an area in which the electronic device is positioned based on a plurality of signals received from satellites for a first time from timing at which it is determined that the electronic device is in the fixed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner



/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648